Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
MARY A. PHILLIPS,                                         )                     No. 08-05-00146-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                         34th District Court
)
CITIBANK (SOUTH DAKOTA), N.A.,            )                   of El Paso County, Texas
)
                                    Appellee.                          )                          (TC# 2004-752)

MEMORANDUM OPINION

            Pending before the Court is a motion to dismiss the appeal filed by Appellant, Mary A.
Phillips.  In the motion, Phillips states that the parties have fully compromised and settled all issues
in dispute.  We grant the motion and dismiss the appeal.  See Tex.R.App.P. 42.1.  Costs are taxed
against Phillips.  See Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will tax costs
against the appellant).


September 22, 2005                                                     
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.